Citation Nr: 1221567	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matter has been returned to the Board for further appellate consideration.

As the Board noted in its June 2011 remand, the issue of entitlement to service connection for chronic fatigue was raised by the Veteran in July 2007 and acknowledged by the RO in a June 2008 letter to the Veteran.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In its June 2011 remand, the Board noted that the Veteran's service treatment records reflected that he had been hospitalized for infectious viral hepatitis, diagnosed as hepatitis A, from August 31, 1973 to September 10, 1973, and that September 2008 VA laboratory blood tests revealed a positive result for the hepatitis A virus antibody, indicating evidence of a current hepatitis A infection.  The Board also noted that, while the Veteran was provided a VA examination in September 2008, the VA examiner did not address this positive hepatitis A result or provide an opinion as to whether that result was related to the in-service hepatitis A diagnosis.

Therefore, the Board instructed the RO or AMC to schedule the Veteran for a VA examination from an examiner to determine the nature and etiology of the current positive hepatitis A result.  The examiner was to determine whether the Veteran currently tested positive for hepatitis A, and whether the Veteran actually suffered from hepatitis A.  If hepatitis A or residuals of hepatitis A were diagnosed at any point during the claim period, the examiner was to offer an opinion as to whether any such current hepatitis A disability was caused by or otherwise related to the Veteran's documented hepatitis A in service in September 1973.  All opinions were to be supported by a clear rationale, including a discussion of the specific evidence on which the opinions were based.

The Veteran was provided a VA examination in August 2011.  The VA examiner at that time noted that the Veteran admitted to occasional fever, fatigue, and malaise, and asserted that he could not work due to his hepatitis.  The examiner also noted that VA records reflected that the Veteran tested positive for hepatitis A antibody in September 2008.  The examiner further noted that, according to the pertinent medical literature, over 85 percent of people with hepatitis A recovered within three months, and nearly all patients got better within six months, and that people with the active disease had fever, fatigue, loss of appetite, nausea, vomiting, abdominal pain, dark urine or pale colored urine, joint pain, and jaundice.  The examiner's diagnosis was hepatitis A.  The examiner opined that, in view of the examination findings and medical literature, it was his opinion that the Veteran's current complaints of fatigue, malaise, and inability to work were less likely than not caused by his current hepatitis A infection.  

However, while the examiner diagnosed hepatitis A based on the finding that the Veteran tested positive for the hepatitis A antibody in September 2008, he did not determine whether the Veteran actually suffered from hepatitis A as an active disease process, or merely tested positive for the hepatitis A antibody.  Furthermore, while the examiner opined that Veteran's current complaints of fatigue, malaise, and inability to work were less likely than not caused by his current hepatitis A infection, he did not base this opinion on any finding or findings specific to the Veteran, but rather on medical literature suggesting that nearly all patients recovered from hepatitis A.  In this regard, the examiner noted that the Veteran admitted to occasional fever, fatigue, and malaise, and also noted that, according to the pertinent medical literature, persons with hepatitis A as an active disease process tended to suffer from fever, fatigue, and malaise; the examiner did not explain why the Veteran, specifically, did not likely have any residual symptoms of hepatitis A based on the record and examination findings, in the context of the pertinent medical literature.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Therefore, the Veteran should be provided another examination and opinion addressing whether he has hepatitis A as an active disease process or any residuals of hepatitis A, and, if so, whether such disability is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any hepatitis A.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has (a) hepatitis A as an active disease process; (b) the hepatitis A antibody only, without any active disease process; or (c) any residual disability of resolved hepatitis A.  If either hepatitis A as an active disease process or any residual disability of resolved hepatitis A is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's documented hepatitis A in service in September 1973.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


